 

 

Exhibit 10.10

QUINTILES IMS HOLDINGS, INC.

2017 INCENTIVE AND STOCK AWARD PLAN

AWARD AGREEMENT

(Awarding Restricted Stock Units)

THIS AWARD AGREEMENT (this “Agreement”) is made by and between Quintiles IMS
Holdings, Inc., a Delaware corporation (the “Company”), and the Participant
named above (the “Participant”) pursuant to the provisions of the Quintiles IMS
Holdings, Inc. 2017 Incentive and Stock Award Plan (as amended from time to
time, the “Plan”), which is incorporated herein by reference. Capitalized terms
not defined in this Agreement shall have the meanings given to them in the Plan.

WITNESSETH:

WHEREAS, the Participant is providing services to the Company, or affiliate or a
subsidiary of the Company, in a capacity described in Section 5(a) of the Plan;
and

WHEREAS, the Company considers it desirable and in its best interests that the
Participant be given a personal stake in the Company’s growth, development and
financial success through the grant of Restricted Stock Units (the “RSUs”) that
will settle in shares of Stock (“Shares”) when and as they vest. Each RSU
represents an unfunded and unsecured right to receive one Share. RSUs are not
property or Shares prior to settlement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

1. Grant of RSUs. Pursuant to the Plan, the Company has granted to the
Participant on [           ] (the “Date of Grant”) an award of [insert number of
RSUs] RSUs, subject to the terms and conditions of the Plan and this
Agreement.  For the avoidance of doubt, the total number of RSUs is subject to
adjustment pursuant to Section 10(c) of the Plan.

Each RSU represents the right to receive one Share to be issued and delivered at
the end of the applicable vesting period, subject to the risk of cancellation
described herein and in the Plan.  The Participant shall not be deemed to be the
holder of, or to have any rights with respect to dividends or other rights of a
holder with respect to, any Shares underlying the RSUs unless and until the
Company shall have issued and delivered the Shares to the Participant in
accordance with Section 4 of this Agreement, and the Participant’s name shall
have been entered as the shareholder of record on the books of the Company (if
an alternative method of delivery is elected by the Company under Section 4,
Participant will be required to take appropriate steps to cause any nominee to
transfer Shares into the name of the Participant in order for Participant to
become a record holder of the Shares).  Thereupon, the Participant shall have
full voting, dividend and other ownership rights with respect to such Shares.

2. Vesting. Provided that the Participant continues to be employed by, or
provide services to, the Company or any of its affiliates or subsidiaries
(“Employment”) through the applicable vesting date, the RSUs shall vest as to
[           ] of the shares of Stock underlying the Award on each of the first
[number] anniversaries of the Date of Grant (each date, a “Vesting Date”). In no
event will any RSUs that are not vested at the time of the termination of the
Participant’s Employment become vested following such termination.

3. Termination of Service Relationship. Any RSUs that are not vested at the time
of the termination of the Participant’s Employment will be forfeited for no
consideration.

4. Settlement in Shares; Taxes.

(a) Not later than thirty (30) days following the applicable date on which any
RSUs vest but in no event later than March 15th of the year following the year
in which such vesting occurs, the Company shall deliver to the Participant the
number of Shares underlying the RSUs that vest on such date.  Payment may be
made by issuance of

 

 

--------------------------------------------------------------------------------

 

 

Shares in the name of the Participant and delivery of such Shares to the
Participant or, in the discretion of the Company, by issuance and delivery of
such Shares to a financial institution for the account of the Participant, or in
any other commercially reasonable manner as may be determined by the Company.

(b) The Participant’s sales or other dispositions of Shares acquired upon
settlement of the RSUs will be subject to applicable restrictions under Company
policies applicable to the Participant, including those covering insider trading
by employees.

(c) Notwithstanding any provision in this Agreement to the contrary, the Company
may, in its sole discretion, settle the Participant’s RSUs in the form of (1) a
cash payment to the extent settlement in Shares (i) is prohibited under local
law, (ii) would require the Participant, the Company and/or the Employer (as
defined below) to obtain the approval of any governmental and/or regulatory body
in the Participant’s country of residence (and/or country of employment, if
different), or (iii) is administratively burdensome; or (2) Shares, but require
the Participant to immediately sell such Shares to any brokerage firm and/or
third party administrator engaged by the Company to hold the Shares and other
amounts acquired under the Plan (in which case, as a condition to the grant of
this Award, the Participant hereby expressly and explicitly authorizes the
Company to issue sales instructions, on the Participant’s behalf).

(d) The delivery of Shares and the subsequent disposition of those Shares may
cause the Participant to be subject to U.S. federal, state, local and/or
non-U.S. taxation.  The Participant should consult a tax advisor regarding the
tax implications of receiving and disposing of Shares.  

(e) Regardless of any action the Company and/or, if applicable, the affiliate of
the Company that employs or otherwise engages the Participant (the “Employer”)
takes with respect to any or all income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, fringe benefit,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and that the Company and the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including the grant of the RSUs, the vesting of the
RSUs, the subsequent issuance or sale of any Shares acquired pursuant to the
RSUs and the receipt of any dividends with respect to the Shares, and (b) do not
commit to structure the terms of the grant or any aspect of the RSUs to reduce
or eliminate the Participant’s liability for Tax-Related Items.

(f)  Prior to the delivery of Shares upon the vesting of the Participant’s RSUs,
if the Participant’s country of residence (and/or the country of employment or
engagement, if different) requires withholding of Tax-Related Items, the Company
shall withhold a sufficient number of whole Shares otherwise issuable upon the
vesting of the RSUs that have an aggregate Fair Market Value sufficient to pay
the Tax-Related Items required to be withheld with respect to the Shares
delivered upon such vesting of the RSUs up to the maximum applicable statutory
individual rate or rates.  The cash equivalent of the Shares withheld will be
used to settle the obligation to withhold the Tax-Related Items.  In the event
that withholding Shares as contemplated herein is prohibited or problematic
under applicable law or otherwise may trigger adverse consequences to the
Company or the Employer, the Company and/or the Employer may withhold for
Tax-Related Items with respect to the Shares issued hereunder in cash from the
Participant’s regular salary and/or wages or any other amounts payable to the
Participant.  In the event the withholding requirements are not satisfied
through the withholding of Shares by the Company or through the Participant’s
regular salary and/or wages or other amounts payable to the Participant, no
Shares will be issued to the Participant (or the Participant’s estate) upon
vesting of the RSUs unless and until satisfactory arrangements (as determined by
the Company) have been made by the Participant with respect to the payment of
any Tax-Related Items that the Company or the Employer determines, in its sole
discretion, must be withheld or collected with respect to such RSUs.  By
accepting this grant of RSUs, the Participant expressly consents and agrees to
the withholding of Shares and/or withholding from the Participant’s regular
salary and/or wages or other amounts payable to the Participant as provided for
hereunder.  All other Tax-Related Items related to the RSUs and any Shares
delivered in payment thereof are the Participant’s sole responsibility.

 

 

--------------------------------------------------------------------------------

 

 

5. Restrictive Legends. The Participant understands and agrees that the Company
may cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) or book-entry notations evidencing
ownership of the Shares together with any other legends that may be required by
the Company or by state or federal securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE QUINTILES IMS
HOLDINGS, INC. 2017 INCENTIVE AND STOCK AWARD PLAN, AS SUCH PLAN MAY BE ALTERED,
AMENDED, RESTATED OR MODIFIED FROM TIME TO TIME, AND ANY TRANSFEREE OF THESE
SECURITIES SHALL BE SUBJECT TO THE TERMS OF SUCH PLAN. COPIES OF THE FOREGOING
PLAN ARE MAINTAINED WITH THE CORPORATE RECORDS OF THE ISSUER AND ARE AVAILABLE
FOR INSPECTION AT THE PRINCIPAL OFFICES OF THE ISSUER.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO AN AWARD
AGREEMENT BETWEEN THE ISSUER AND THE HOLDER, AS SUCH AGREEMENT MAY BE AMENDED,
RESTATED OR MODIFIED FROM TIME TO TIME, AND ANY TRANSFEREE OF THESE SECURITIES
SHALL BE SUBJECT TO THE TERMS OF SUCH AGREEMENT. COPIES OF THE FOREGOING
AGREEMENT ARE MAINTAINED WITH THE CORPORATE RECORDS OF THE ISSUER AND ARE
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICES OF THE ISSUER.

6. Non-Transferability of RSUs. The RSUs may not be transferred, pledged,
hypothecated or assigned except as permitted by Section 10(b) of the Plan.

7. Restrictions on Shares. This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or stock exchange as may be required. The Participant agrees to take all steps
the Committee determines are necessary to comply with all applicable provisions
of U.S. federal, state and/or non-U.S. securities law in exercising his or her
rights under this Agreement. The Committee may impose such restrictions on any
Shares acquired pursuant to the vesting and settlement of the RSUs as it deems
advisable, including without limitation, minimum holding period requirements
and/or restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which shares of Stock are then
listed or traded, or under any blue sky, state and/or non-U.S. securities laws
as may be applicable to the Shares.

8. Forfeiture; Recovery of Compensation.

(a)The Committee may cancel, rescind, withhold or otherwise limit or restrict
the RSUs or delivery of Shares upon settlement of the RSUs at any time if the
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan (including, but not limited to, Section 6 and Section 9
of the Plan).

(b)By accepting the RSUs, the Participant expressly acknowledges and agrees that
his or her rights, and those of any permitted transferee of the RSUs, under the
RSUs, including to any Shares acquired under the RSUs or proceeds from the
disposition thereof, are subject to Section 9 of the Plan (including any
successor provision).

(c)[To the extent the Participant is covered by the Quintiles IMS Holdings, Inc.
Change in Control Severance Plan (the “Severance Plan”), adopted on November 5,
2015:  Upon a termination of the Participant’s Employment, the effect of such
termination of Employment on the RSUs shall be as set forth in this Agreement,
and by accepting the RSUs, the Participant expressly acknowledges and agrees
that the treatment of equity awards upon a termination of employment or service
set forth in Section 5.01 of the Severance Plan, shall not in any respect apply
to the RSUs.]

9. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, the terms and conditions of the Plan
and this Agreement shall be binding upon the Participant and his or her
beneficiaries, heirs, executors, administrators, successors and assigns.

10. Acknowledgement . The Participant acknowledges and agrees: (i) that the Plan
is discretionary in nature and may be suspended or terminated by the Company at
any time; (ii) that the grant of RSUs does not create any contractual or other
right to receive future grants of RSUs or any right to continue an employment or
other relationship with the

 

 

--------------------------------------------------------------------------------

 

 

Company (for the vesting period or otherwise); (iii) that the Participant
remains subject to discharge from such relationship to the same extent as if the
RSUs had not been granted; (iv) that all determinations with respect to any such
future grants, including, but not limited to, when and on what terms they shall
be made, will be at the sole discretion of the Committee; (v) that participation
in the Plan is voluntary; (vi) that the value of the RSUs is an extraordinary
item of compensation that is outside the scope of the Participant’s employment
contract, if any; and (vii) that the RSUs are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar benefits.

11. Other Undertakings.  To protect the interests of the Company and its direct
and indirect affiliates and subsidiaries (individually, a “QuintilesIMS Company”
and collectively, the “QuintilesIMS Companies”), including the confidential
information of the QuintilesIMS Companies and the confidential information of
their respective customers, data suppliers, prospective customers and other
companies with which the QuintilesIMS Companies have a business relationship,
and in consideration of the covenants and promises and other valuable
consideration described in this Agreement, the Company and the Participant agree
as follows:

(a)The Participant acknowledges and agrees that he or she is bound by the
confidentiality and other covenants contained in one or more restrictive
covenant and confidentiality agreements that he or she has executed with a
QuintilesIMS Company, which covenants and agreements are incorporated herein by
reference and shall survive any settlement, expiration, forfeiture or other
termination of this Agreement or the RSU issuable hereunder. The Participant
also acknowledges and agrees that the Company shall be an affiliate for purposes
of such restrictive covenant and confidentiality agreements.

(b)The Participant acknowledges that the opportunity to participate in the Plan
and the financial benefits that may accrue from such participation, is good,
valuable and sufficient consideration for the following:

(i)The Participant acknowledges and agrees that he or she is and will remain
bound by the non-competition, non-solicitation and other covenants contained in
the restrictive covenant and confidentiality agreement(s) that he or she has
executed with any of the QuintilesIMS Companies to the fullest extent permitted
by law.  

(ii)The Participant further acknowledges and agrees that if the Participant
violates the provisions of an agreement referenced in sub-paragraph (i) above
that the remedies available for breach of any such covenants shall include the
following:  [(x) to the extent then outstanding, the forfeiture of the RSUs for
no consideration, and (y) to the extent the RSUs have been settled on or after
the date that is 18 months before Participant’s cessation of employment or other
engagement, with respect to the Shares issued upon such settlement (including
Shares withheld for taxes), the Participant shall pay to the Company an amount
equal to (A) the aggregate Fair Market Value of such Shares as of the date of
settlement, plus (B) the excess, if any, of the aggregate proceeds of all sales
of such Shares over the amount described under subsection (A) above.  (For this
purpose, the Participant’s earliest sales of Shares following such settlement
will be deemed sales of the Shares acquired upon such settlement.)]

(iii)The Participant further acknowledges and agrees to the Company’s
application, implementation and enforcement of (a) the policy set forth in
Section 11(b)(ii) of this Agreement and (b) and any provision of applicable law,
stock exchange rule or Company policy relating to cancellation, recoupment,
rescission or payback of compensation and expressly agrees that the Company may
take such actions as are necessary to effectuate such policy (as applicable to
the Participant) or applicable law, stock exchange rule or any other applicable
Company policy without further consent or action being required by the
Participant.  For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold Shares and other amounts acquired under the Plan to re-convey,
transfer or otherwise return such Shares and/or other amounts to the
Company.  To the extent that the terms of this Agreement and such policy
conflict, the terms of such policy shall prevail.  

 

 

--------------------------------------------------------------------------------

 

 

(iv)By accepting the RSUs, the Participant consents to one or more deductions
from any amounts any QuintilesIMS Company owes the Participant from time to time
in an aggregate amount equal to all amounts described in subsection (ii) above,
to the extent such deductions are permitted by applicable law.  Any such
deduction from an amount that constitutes a deferral of compensation under Code
Section 409A may only take place at the time the amount would otherwise be
payable to the Participant, except to the extent permitted by Code Section 409A.

12. Participant Data Privacy. As a condition of the grant of these RSUs, the
Participant consents to the collection, use and transfer of personal data as
described in this Section 12. The Participant understands that the Company and
its affiliates or subsidiaries hold certain personal information about the
Participant, including but not limited to the Participant’s name, home address
and telephone number, date of birth, social security number, salary,
nationality, job title, shares of Stock or directorships held in the Company,
details of all RSUs or other entitlement to shares of Stock awarded, cancelled,
settled, vested, unvested or outstanding in the Participant’s favor for the
purpose of managing and administering the Plan (“Data”). The Participant further
understands that the Company and/or its affiliates or subsidiaries will transfer
Data amongst themselves as necessary for the purposes of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Company and/or any of its affiliates or subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
understands that these recipients may be located in the Participant’s country of
residence or elsewhere. The Participant authorizes them to receive, possess,
use, retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding shares of Stock on the
Participant’s behalf to a broker or other third party with whom the Shares
acquired on settlement may be deposited.

The Participant understands that the Participant may, at any time, view Data,
request information about the storage and processing of Data, require any
amendments to Data or refuse or withdraw the consent herein, in any case without
cost, by contacting in writing the his or her local human resources
representative.  Further, if the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, the Participant’s
employment status or service with his or her Employer will be unaffected; the
only consequence of refusing or withdrawing the Participant’s consent is that
the Company would be unable to administer or maintain the Awards granted to the
Participant, including the RSUs.  Therefore, the Participant understands that
refusing or withdrawing his or her consent may affect his or her ability to
receive Awards and participate in the Plan.  For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact his or her local
human resources representative.

13. Confidentiality. The Participant agrees not to disclose the terms of this
Agreement to anyone other than the members of the Participant’s immediate family
or the Participant’s counsel or financial advisors and agrees to advise such
persons of the confidential nature of this offer.  For the avoidance of doubt,
(a) nothing contained in the Agreement or any other agreement containing
confidentiality provisions or other restrictive covenants in favor of any the
Company or any of its affiliates or subsidiaries shall be construed to limit,
restrict or in any other way affect the Participant’s communicating with any
governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity and (b) the Participant will not be held
criminally or civilly liable under any federal or state trade secret law for
disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding; provided that notwithstanding this immunity from liability, the
Participant may be held liable if the Participant unlawfully accesses trade
secrets by unauthorized means.

14. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth and in the Plan, the terms and
conditions of the Plan and this Agreement shall be binding upon the Participant
and his or her Beneficiaries, heirs, executors, administrators, successors and
assigns.

 

 

--------------------------------------------------------------------------------

 

 

15. Section 409A; No Deferral of Compensation.  Neither the Plan nor this
Agreement is intended to provide for the deferral of compensation within the
meaning of Code Section 409A.  If the Company determines that this Agreement is
subject to Code Section 409A and that it has failed to comply with the
requirements of that Section, the Company may, at the Company’s sole discretion
and without Participant consent, amend the Agreement to cause the terms and
conditions of the Agreement to comply with Code Section 409A or be exempt from
Code Section 409A.  Notwithstanding the foregoing, in no event shall the Company
or its subsidiaries or affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Code Section 409A.

16. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, this Agreement,  and the Addendum (as defined below) and
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.

This Agreement and all claims arising out of or based upon this Agreement or
relating to the subject matter hereof shall be governed by and construed in
accordance with the Delaware General Corporation Law, to the extent applicable,
other laws (including those governing contracts) of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable federal
law.

Any legal proceeding arising out of the Plan or this Agreement shall be brought
exclusively in the federal or state courts located in the State of
Delaware.  The Participant agrees to submit to personal jurisdiction and to
venue in those courts.  The Participant further agrees to waive all legal
challenges and defenses to the appropriateness of Delaware as the site of any
such legal proceeding and to the application of the laws of the State of
Delaware and any applicable federal laws.

17. Miscellaneous.

(a)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the last address shown in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

(b)Notwithstanding any provisions of this Agreement to the contrary, the RSUs
shall be subject to any special terms and conditions for the Participant’s
country of residence (and/or country of employment, if different) set forth in
the addendum to this Agreement (the “Addendum”).  Further, if the Participant
transfers residency and/or employment to another country set forth in the
Addendum, at the time of transfer, any special terms and conditions for such
country will apply to the Participant to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the RSUs and the Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate the Participant’s transfer).  In all circumstances,
any applicable Addendum shall constitute part of this Agreement.

(c)The Company reserves the right to impose other requirements on the RSUs, any
Shares acquired pursuant to the RSUs and the Participant’s participation in the
Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law,
rules and regulations or to facilitate the operation and administration of the
RSUs and the Plan.  Such requirements may include (but are not limited to)
requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

(d)The issuance of Shares upon settlement of the RSUs will be contingent upon
the Company’s receipt of any agreement, statement or other evidence that the
Company and/or the Committee may require to satisfy itself that the issuance of
Shares pursuant to the settlement of the RSUs and any subsequent resale of the
Shares will be in compliance with all applicable laws and regulations and with
the requirements hereof and of the Plan.  The determination of the Committee as
to such compliance shall be final and binding on the Participant.  The
Participant shall not be deemed to be the holder of, or to have any dividend or
other rights of a holder with respect to, any Shares subject to the RSUs unless
and until the RSUs shall have been settled pursuant to the terms hereof and of
the Plan, the

 

 

--------------------------------------------------------------------------------

 

 

Company shall have issued and delivered the Shares to the Participant in
accordance with this Agreement, and the Participant’s name shall have been
entered as the shareholder of record on the books of the Company (if an
alternative method of delivery is elected by the Company, the Participant will
be required to take appropriate steps to cause any nominee to transfer shares
into the name of the Participant in order for the Participant to become a record
holder of the Shares).  Thereupon, the Participant shall have full voting,
dividend and other ownership rights with respect to such Shares.

(e)This Agreement is subject in its entirety to the provisions of the Plan,
which are incorporated herein by reference.  A copy of the Plan as in effect on
the Grant Date has been furnished to the Participant.  By accepting this award
of RSUs, the Participant agrees to be bound by the terms of the Plan and this
Agreement.  In the event of a conflict between the terms and conditions of this
Agreement and the Plan, the Plan shall control, except as expressly provided in
Section 4 herein.

(f)Any provision of this Agreement, or the Addendum that is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement and the Addendum invalid, illegal, or unenforceable
in any other jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of this Agreement or the Addendum by the
Company shall be implied by the Company’s forbearance or failure to take action.

18.Acknowledgement and Acceptance.

(a)In accepting the RSUs, the Participant acknowledges and agrees: (i) that the
Plan is discretionary in nature and may be amended, cancelled, suspended or
terminated by the Company at any time; (ii) that the grant of the RSUs does not
create any contractual or other right to receive future grants of RSUs or any
right to continue an employment or other relationship with the Company (for the
vesting period or otherwise); (iii) that the Participant remains subject to
discharge from such relationship to the same extent as if the RSUs had not been
granted; (iv) that all determinations with respect to any such future grants,
including, but not limited to, when and on what terms they shall be made, will
be at the sole discretion of the Committee; (v) that participation in the Plan
is voluntary; (vi) that the value of the RSUs is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract
if any; and (vii) that the grant of RSUs is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar benefits.

(b)If the Participant does not want to accept the RSUs on the terms and
conditions set out in this Agreement, the Plan and/or any related documents, the
Participant may choose the “Decline” button.  The RSUs will then be cancelled
and no other benefit will be due to the Participant in lieu thereof.  If
Participant does not “Decline” the RSUs within thirty (30) days from the Grant
Date, the Participant shall be deemed to have accepted the RSUs and shall be
deemed to have agreed to the terms and conditions set out in this Agreement, the
Plan and/or any related documents.

(c)The grant of the RSUs is not intended to be a public offering of securities
in the Participant’s country of residence (and country of employment, if
different).  The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the RSUs is not subject to
the supervision of the local securities authorities.  No employee of the Company
or any of the Company’s subsidiaries is permitted to advise the Participant on
whether the Participant should acquire Shares as a result of settlement of the
RSUs under the Plan.  Investment in Shares involves a degree of risk.  Before
deciding to acquire Shares as a result of settlement of the RSUs, the
Participant should carefully consider all risk factors relevant to the
acquisition of Shares under the Plan and the Participant should carefully review
all of the materials related to the RSUs and the Plan.  In addition, the
Participant should consult with the Participant’s personal advisor for
professional investment advice.

 

 

--------------------------------------------------------------------------------

 

 

(d)The Participant acknowledges and agrees that it is the Participant’s express
intent that this Agreement, the Addendum (if applicable) and the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the award, be drawn up in English.  If the Participant has received
this Agreement, the Addendum and the Plan or any other documents related to the
award translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.

(e)As a condition to the grant of the RSUs, the Participant agrees to repatriate
all payments attributable to the Shares and/or cash acquired under the Plan in
accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if
different).  In addition, the Participant also agrees to take any and all
actions, and consents to any and all actions taken by the Company and its
affiliates and subsidiaries and/or the Employer, as may be required to allow the
Company and its affiliates and subsidiaries or the Employer to comply with local
laws, rules and regulations in the Participant’s country of residence (and
country of employment, if different).  Finally, the Participant agrees to take
any and all actions as may be required to comply with the Participant’s personal
obligations under local laws, rules and regulations in the Participant’s country
of residence (and country of employment, if different).




 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

By choosing the “Accept” button, the Participant accepts the RSUs as described
above and the terms and conditions set out in this Agreement, the Plan and any
related documents.  Copies of the Plan and such related documents are being
provided to Participant as part of this Agreement.  

 

 

QUINTILES IMS HOLDINGS, INC.

 

________________________________

James H. Erlinger III

Executive Vice President, General Counsel

& Corporate Secretary

 

 

 